DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP’333 (JP 2018-113333, IDS dated 04/13/2022), and further in view of Ohta (US 2015/0000862).
Regarding claims 1-3 and 14-22, JP’333 teaches a method of making a magnetic material, comprising: preparing a soft magnetic plate containing Fe-B;  preparing a modifying member such as Nd-Cu having a melting point lower than a melting point of the soft magnetic plate;  bringing the modifying member into contact with a part of a plate surface of the soft magnetic plate;  causing the modifying member to diffuse and penetrate into the soft magnetic plate from a contact surface between the soft magnetic plate and the modifying member, and forming a R2Fe14B phase in a part of the soft magnetic plate ( Page 4-10). 
JP’333 discloses that the magnetic material is for making a motor (Page 1, first two paragraphs). JP’333 does not teach laminating a plurality of soft magnetic plates on each other to make a motor core as recited in claim 1. However,  laminating a plurality of soft magnetic plates in making a motor core is well-known to one of ordinary skill in the art as evidenced by Ohta. Ohta teaches laminating a plurality of soft magnetic plates ([0116]). It would be obvious to one of ordinary skill in the art to  laminate a plurality of soft magnetic plates as taught by Ohta in the process of JP’333 in order to make a motor core as disclosed by Ohta.
Regarding claims 9-12, JP’333 discloses heat treatment at a temperature greater than the melting point of the R-M alloy and lower than the melting point of the soft magnetic plate and the modifying member diffuses and penetrates into the soft magnetic plates (Page 10, first 3 paragraphs), which meets the limitations recited in claims 9-10. 
JP’333 in view of Ohta does not explicitly disclose that microwave heating is used for the heat treatment process. However, microwave heating is well-known to one of ordinary skill in the art for diffusion heat treatment. Thus, Claims 11-12 are obvious over JP’333 in view of Ohta.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP’333 (JP 2018-113333, IDS dated 04/13/2022) in view of Ohta (US 2015/0000862), as applied to claim 1 above, and further in view of Dreikorn (US 2013/0153088).
Regarding claim 4, JP’333 in view of Ohta does not teach the plates are laminated before diffusion heat treatment. Dreikorn teaches a method of diffusion heat treatment of magnet and discloses that magnets are laminated before diffusion heat treatment (Abstract; Fig.3 and Fig. 4). It would be obvious to one of ordinary skill in the art to laminate the plates before diffusion heat treatment as taught by Dreikorn in the process of JP’333 in view of Ohta in order to heat multiple plates and increase productivity.

Allowable Subject Matter
Claims 5-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733